                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
JEROME D. GLEATON,                  :
                                    :
          Petitioner,               :    Civ. No. 18-9581 (NLH)
                                    :
     v.                             :    OPINION
                                    :
DAVID ORTIZ,                        :
                                    :
          Respondent.               :
___________________________________:

APPEARANCES:
Jerome D. Gleaton, No. 40265-007
FCI – Ft. Dix
P.O. Box 2000
Fort Dix, NJ 08640
     Petitioner Pro se

John Andrew Ruymann, Esq.
John Tudor Stinson, Jr., Esq.
Office of the U.S. Attorney
402 East State Street, Suite 430
Trenton, NJ 08608
     Counsel for Respondent

HILLMAN, District Judge

     Petitioner Jerome D. Gleaton, a prisoner presently confined

at the Federal Correctional Institution (“FCI”) in Fort Dix, New

Jersey, filed this Petition for Writ of Habeas Corpus under 28

U.S.C. § 2241, challenging the validity of his sentence.   ECF

No. 1.   Respondent filed a Motion to Dismiss the Petition in

which he argues that the Petition should be dismissed for lack

of jurisdiction.   ECF No. 9.   Petitioner filed an opposition to

the Motion, ECF No. 12, and the Motion is now ripe for
disposition.    For the reasons that follow, the Court will grant

the Motion and dismiss the Petition for lack of jurisdiction.

I.    BACKGROUND

      On April 1, 2012, Petitioner was arrested in possession of

more than $120,000 in drug proceeds.       No. 3:12-cr-63, ECF No. 1

(criminal complaint) (E.D. Va.).       Later that month, a federal

grand jury indicted Petitioner for attempting to possess with

intent to distribute one hundred grams or more of heroin in

violation of 21 U.S.C. § 846, a crime with a statutory minimum

sentence of five years’ imprisonment and a maximum sentence of

forty years’ imprisonment.    Id., ECF No. 8 (indictment).     See 21

U.S.C. § 841(b)(1)(B).    Petitioner pled guilty to the lesser

offense of attempting to possess with the intent to distribute a

detectable amount of heroin in violation of 21 U.S.C. § 846

pursuant to a plea agreement.    Id., ECF Nos. 18 (information),

19 (minute entry for change of plea hearing), 21 (plea

agreement).    The plea agreement contained an appellate waiver

that would preclude Petitioner’s ability to appeal his

conviction and sentence, including the manner in which the

sentence was determined, if he was sentenced within the

statutory maximum of twenty years’ imprisonment.       See id., ECF

No. 21 at 1 (statutory maximum), 3-4 (appellate waiver).       The

plea agreement did not contain a collateral attack waiver.       See

id.

                                   2
     At the time Petitioner pled guilty, he had two prior felony

drug trafficking convictions.     Id., ECF No. 39 at 3.    Those two

priors were utilized in Petitioner’s presentence report to

qualify him as a career offender and enhance his sentence under

the Guidelines.    Before sentencing, the parties submitted

sentencing memoranda.    The Government argued in favor of an

advisory range sentence, which was calculated as between 151 and

180 months.    Id., ECF No. 27.   Petitioner’s memorandum expressly

raised no objections to the presentence investigation report.

Id., ECF No. 28.

     On October 17, 2012, the U.S. District Court for the

Eastern District of Virginia sentenced Petitioner to 160 months

of imprisonment, within the advisory range as outlined in the

presentence report.    Id., ECF No. 30.   Petitioner did not file

an appeal.

     On July 8, 2013, Petitioner filed a motion with his

sentencing court pursuant to 28 U.S.C. § 2255 challenging his

sentence.    Id., ECF No. 33.   In the motion and supporting

documents, Petitioner challenged the “career offender”

Guidelines enhancement premised on prior drug trafficking

convictions.    See id., ECF No. 35 at 17-18; ECF No. 42 at 1-2;

ECF No. 43.    His motion was denied.   Id., ECF No. 44.

Petitioner sought to appeal the denial of his motion to the

Court of Appeals for the Fourth Circuit.     However, the Fourth

                                   3
Circuit denied him a certificate of appealability, precluding

his appeal.    United States v. Gleaton, 670 F. App’x 812 (4th

Cir. 2016).

      Petitioner then filed the instant Petition for Writ of

Habeas Corpus under 28 U.S.C. § 2241 on May 21, 2018. 1   No. 18-

cv-9581, ECF No. 1 (D.N.J.).    In the Petition, Petitioner again

challenges his career offender designation under the Guidelines.

In support of his argument, Petitioner alleges that his prior

conviction under the Criminal Code of the District of Columbia

for attempted distribution of cocaine does not qualify as a

predicate offense for the career offender enhancement under the

Guidelines.    He asserts that he may bring this claim in this

petition through § 2255’s saving clause provision because of

“recent case law that changed the way court’s [sic] interpret

such statutes,” specifically United States v. Wheeler, 886 F.3d

415 (4th Cir. 2018).    ECF No. 1-1 at 2.

II.   DISCUSSION

      A.   Legal Standard

      Title 28, Section 2243 of the United States Code provides

in relevant part as follows:


1 A month before filing the instant Petition, Petitioner filed a
letter with his sentencing court requesting a blank form for
filing a second or successive § 2255 motion pursuant to 28
U.S.C. § 2244. Id.; ECF No. 51. It appears from a notation on
the docket that this form was sent to Petitioner. As of the
date of this opinion, no such motion has been filed.

                                  4
      A court, justice or judge entertaining an application
      for a writ of habeas corpus shall forthwith award the
      writ or issue an order directing the respondent to
      show cause why the writ should not be granted, unless
      it appears from the application that the applicant or
      person detained is not entitled thereto.

Id.

      A pro se pleading is held to less stringent standards than

more formal pleadings drafted by lawyers. Estelle v. Gamble, 429

U.S. 97, 106, 97 S. Ct. 285, 292, 50 L. Ed. 2d 251 (1976);

Haines v. Kerner, 404 U.S. 519, 520, 92 S. Ct. 594, 596, 30 L.

Ed. 2d 652 (1972).     A pro se habeas petition must be construed

liberally. See Hunterson v. DiSabato, 308 F.3d 236, 243 (3d Cir.

2002).     Nevertheless, a federal district court can dismiss a

habeas corpus petition if it appears from the face of the

petition that the petitioner is not entitled to relief. See

Denny v. Schult, 708 F.3d 140, 148 n.3 (3d Cir. 2013); see also

28 U.S.C. §§ 2243, 2241, 2254.

      B.   Analysis

      As noted by the Court of Appeals for the Third Circuit in

In re Dorsainvil, 119 F.3d 245, 249 (3d Cir. 1997), a motion to

vacate, set aside, or correct sentence under 28 U.S.C. § 2255

has been the “usual avenue” for federal prisoners seeking to

challenge the legality of their confinement.     See also Okereke

v. United States, 307 F.3d 117, 120 (3d Cir. 2002); United

States v. McKeithan, 437 F. App’x 148, 150 (3d Cir. 2011);



                                   5
United States v. Walker, 980 F. Supp. 144, 145-46 (E.D. Pa.

1997) (challenges to a sentence as imposed should be brought

under § 2255, while challenges to the manner in which a sentence

is executed should be brought under § 2241).

     Section 2255, however, contains a safety valve where “it

appears that the remedy by motion is inadequate or ineffective

to test the legality of [Petitioner's] detention.”    See 28

U.S.C. § 2255(e). In Dorsainvil, the Third Circuit held that the

remedy provided by § 2255 is “inadequate or ineffective,”

permitting resort to § 2241 (a statute without timeliness or

successive petition limitations), where a prisoner who

previously had filed a § 2255 motion on other grounds “had no

earlier opportunity to challenge his conviction for a crime that

an intervening change in substantive law may negate.”

Dorsainvil, 119 F.3d at 251.   The court emphasized, however,

that its holding was not intended to suggest that § 2255 would

be considered “inadequate or ineffective” merely because a

petitioner is unable to meet the stringent limitations or

gatekeeping requirements of § 2255.   Id.   To the contrary, the

court was persuaded that § 2255 was “inadequate or ineffective”

in the unusual circumstances presented in Dorsainvil because it

would have been a complete miscarriage of justice to confine a

prisoner for conduct that, based upon an intervening

interpretation of the statute of conviction by the United States

                                 6
Supreme Court, may not have been criminal conduct at all.   Id.

at 251-52.

     Under Dorsainvil and its progeny, this Court can exercise §

2241 jurisdiction over this Petition if, and only if, Petitioner

demonstrates: (1) his “actual innocence,” (2) as a result of a

retroactive change in substantive law that negates the

criminality of his conduct, (3) for which he had no other

opportunity to seek judicial review.   See Dorsainvil, 119 F.3d

at 251-52; Okereke, 307 F.3d at 120; Trenkler v. Pugh, 83 F.

App’x 468, 470 (3d Cir. 2003).

     Here, Petitioner’s claims do not fall into the Dorsainvil

exception.   Specifically, he does not allege that he had no

earlier opportunity to challenge his conviction for a crime that

an intervening change in substantive law may negate.   Instead,

his claims relate to the purported impropriety of his sentence,

not the crimes for which he was convicted.   See Scott v.

Shartle, 574 F. App'x 152, 155 (3d Cir. 2014) (“[B]ecause

[petitioner] is challenging his career offender designation and

is not claiming that he is now innocent of the predicate

offense, he does not fall within the ‘safety valve’ exception

created in In re Dorsainvil and cannot proceed under § 2241”)

(citation omitted); McIntosh v. Shartle, 526 F. App'x 150, 152

(3d Cir. 2013) (“Here, McIntosh is challenging his designation

as a career offender. Thus, he does not fall within the

                                 7
exception created in Dorsainvil and may not proceed under §

2241”) (citation omitted); Johnson v. Scism, 454 F. App'x 87, 88

(3d Cir. 2012) (same); Wyatt v. Warden FCI Fort Dix, No. 17-

1335, 2017 WL 1367239 (D.N.J. Apr. 10, 2017) (finding court

lacks jurisdiction under § 2241 when petitioner is challenging

his sentencing enhancement under Mathis); Newman v. Kirby, No.

17-4653, 2017 WL 3080729 (D.N.J. July 19, 2017) (same); Coleman

v. Kirby, 2017 WL 3332262 (D.N.J. Aug. 4, 2017) (same).

Accordingly, this Court lacks jurisdiction to entertain this

challenge to Petitioner's sentence under § 2241. 2

     Whenever a civil action is filed in a court that lacks

jurisdiction, “the court shall, if it is in the interests of

justice, transfer such action . . . to any other such court in

which the action . . . could have been brought at the time it

was filed.”   28 U.S.C. § 1631.   Since Petitioner has already

pursued a motion under § 2255, he must seek authorization from

the Court of Appeals for the Fourth Circuit to file a second or

successive petition.   28 U.S.C. § 2244(b)(3).   The Court finds


2 The Court notes Petitioner’s citation of United States v.
Wheeler, 886 F.3d 415 (4th Cir. 2018), for the proposition that
challenges to a federal prisoner’s sentence are cognizable in a
petition for writ of habeas corpus brought pursuant to 28 U.S.C.
§ 2241 by the savings clause of 28 U.S.C. § 2255(e). That is
not the case, however, for such claims within the Court of
Appeals for the Third Circuit, which, as the above cited cases
demonstrate, precludes jurisdiction for such claims brought
pursuant to § 2241. The rule in Wheeler is not applicable to
the district courts within the Third Circuit.

                                  8
that it is not in the interests of justice to transfer this

habeas petition to the Fourth Circuit as it does not appear

Petitioner can satisfy the requirements of § 2244(b)(2).    This

Court's decision not to transfer the case does not prevent

Petitioner seeking permission from the Fourth Circuit on his

own.

III. CONCLUSION

       For the foregoing reasons, the habeas petition will be

dismissed due to a lack of jurisdiction.    An appropriate order

will be entered.



Dated: February 11, 2019                 s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                  9
